Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants’ arguments and amendments in response to the office action dated 10/20/2020. Applicants’ have amended new claims 42-46. For the sake of compact prosecution, the examiner discussed proposed amendments with attorney of record, Freistein. Attorney Freistein authorized the following examiner’s amendment on 3/22/2021. In light of the amendments and arguments, the rejections of record are withdrawn. Claims 29-31, 33-34, 41-43, 45-46 are allowed and are renumbered as claims 1-10.
				EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Freistein on 3/22/2021.
The application has been amended as follows: 
1. REPLACE Claim 29 as follows:
29. A method of improving intestinal health in a human comprising administering a pharmaceutical composition or food supplemental to the human, wherein the 

    PNG
    media_image1.png
    118
    425
    media_image1.png
    Greyscale
                                          as the only active ingredient, and wherein a daily dosage of the choline butyrate according to formula (I) is 50 mg to 1 g per day.

2. REPLACE Claim 41 as follows:
41. A method of improving intestinal health in a human and improving the cognitive condition of the human comprising administering a pharmaceutical composition or food supplemental to the human, wherein the pharmaceutical composition or food supplemental comprises at least 50% by weight of the choline butyrate according to formula (I):

    PNG
    media_image1.png
    118
    425
    media_image1.png
    Greyscale
                                          as the only active ingredient, and wherein a daily dosage of the choline butyrate according to formula (I) is 50 mg to 1 g per day.

3. DELETE claims 32 and 44. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant claims are to a method of improving intestinal health in a human and improving the cognitive condition of the human comprising administering a pharmaceutical composition or food supplemental to the human comprising choline butyrate as the only active ingredient and the composition comprises at least 50% by weight of the choline butyrate of formula I. 
The closest prior art Perry teaches choline in the oral dietary supplement for use in Alzheimer’s disease. Brussow teaches dietary supplement comprising choline compounds with other active ingredients. Woods teaches choline salt, e.g. bitartrate in the nutritional supplemental formulations. Bubnis teaches choline in the supplemental formulations. Choline and butyrate are known in the art separately in supplements with other active ingredients. However, none of the prior art teaches a composition with choline butyrate compound as the only active ingredient and in the amounts as claimed in the improvement of intestinal health and/or cognition. The prior art do not anticipate or make obvious the claimed methods.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 5712720806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.